DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since it is not clear how a first item in a first compartment that differs from a second item in a second compartment do not mix through the apertures and still be two different items.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over
Sacia (US D176, 824) in view of Rene (FR 2,654,320) further in view of Deming (US 482,082) and Gorlich (US 5,901,848).
Regarding claims 1 and 21, Sacia (figs. 1-5) discloses an open top container comprising:
a peripheral wall defining a substantially closed inner chamber; and a non-removable transverse partition wall comprising a first side disposed opposite a second side, wherein the first side of the non-removable transverse partition wall contacts the interior bottom portion of the substantially closed inner chamber such that the non- removable transverse partition wall evenly separates the substantially closed inner chamber into a first compartment and a second compartment.
Sacia fails to disclose:
the second side of the transverse partition wall comprises a planar portion disposed perpendicular to the transverse partition wall such that a cross-section of the traverse partition wall is a T-shape configuration,  
wherein a concave portion is located at the second side of the transverse partition wall between the transverse partition wall and the planar portion, 2App. S/N: 16/278,903 

wherein the planar portion extends out from the transverse partition wall between 0.25 to 2 inches on each side of the transverse partition wall, 
wherein a thickness of the transverse partition wall is between about 0.1 to about 1 inch, 
wherein a first item in the first compartment differs from a second item in the second compartment, wherein at least one of the first item and the second item comprise a condiment dip, and  
wherein the transverse partition wall comprises a plurality of apertures that allow liquid of the condiment dip to pass through the transverse partition wall when a user grasps an item with the condiment dip and moves the condiment dip along the transverse partition wall, wherein each aperture of the plurality of apertures comprise a diameter in a range of about 0.1 inches to about 1 inch.
Rene teaches:
A second side (i.e., top side) of a wall 4 comprising a planar portion 7 disposed perpendicular to the wall (fig. 3), 
wherein a concave portion is located at the second side of the wall 4 between the wall 4 and the planar portion 7, 2App. S/N: 16/278,903 
wherein an angle of the concave portion between the wall 4 and the planar portion 7 is less than 90 degrees (fig. 3).

Regarding the transverse partition wall comprising the planar portion (of Rene) and a cross-section of the traverse partition wall being a T-shape configuration, Deming teaches a container having a partition with flanges 6 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Sacia, the flange (of Rene), on either side of the traverse partition wall, as taught by Deming, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the planar portion extending out from the transverse partition wall between 0.25 to 2 inches on each side of the transverse partition wall, and a thickness of the transverse partition wall being between about 0.1 to about 1 inch, it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have contained vegetables and dip in the compartments of the modified Sacia, for the predictable result allowing a user to put a desired amount of dip on his vegetables. 
Regarding the transverse partition wall comprising a plurality of apertures that allow liquid of the condiment dip to pass through the transverse partition wall when a user grasps an item with the condiment dip and moves the condiment dip along the transverse partition wall, wherein each aperture of the plurality of apertures comprise a diameter in a range of about 0.1 inches to about 1 inch, it is not clear how a first item in a first compartment that differs from a second item in the second compartment do not mix through the apertures and still be two different items.
Regarding claim 6, Sacia further discloses the transverse partition wall forming a fluid-tight seal with the substantially closed inner chamber (figs. 1-5).

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735